UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JAMIE BASSEL, D.C.,

                      Plaintiff,
                                                       Case No.
     v.

ERM GROUP INC. and                                     NOTICE OF REMOVAL
AETNA LIFE AND HEALTH INSURANCE
COMPANY,

                      Defendants.

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK

       Defendant Aetna Life and Health Insurance Company (“Aetna”),1 by and through the

undersigned counsel, hereby files this Notice of Removal, with the express written consent of

ERM Group Inc. (“Aetna’s Co-Defendant”), pursuant to 28 U.S.C. §§ 1331, 1441, and 1446 and

states as follows:

I.     NATURE OF THE ACTION

       A.      The Nature of the Action Being Removed.

       1.      On or about October 8, 2019, Plaintiff Jamie Bassel, D.C. (“Bassel”) filed a

Complaint in the Civil Court of the City of New York County of Queens, styled Jamie H. Bassel,

DC v. ERM Group Inc.and Aetna Life and Health Insurance Company, Case No. CV-724295-19




1 Plaintiff named Aetna Life and Health Insurance Company as a Defendant in this action. There
is no such entity.
(“this Action” or “the Action Being Removed”). A true and correct copy of the Summons and

Complaint in this Action are attached hereto as Exhibit “1.”2

       2.      The Complaint, which was verified by Plaintiff Jamie H. Bassel, DC, was the

initial pleading sent to Defendants upon which this action is based. Plaintiff served a copy of the

Summons and Complaint upon the agent of Defendant Aetna on November 4, 2019. See id.

       3.      Plaintiff alleges that he is a health services provider; that Aetna is an insurance

company that administers health plans; and that Aetna’s Co-Defendant is responsible for

determining the amount of and the payment for health benefits for services provided to

participants in the Aetna-administered plans. See id.

       4.      Plaintiff alleges that he provided services to a participant in one of Aetna’s health

benefits plans; that Defendants failed to make any payments for those services under the health

benefits plans; and that Defendants should be ordered to pay him his entire billed charges along

with federal statutory costs and interest and attorneys fees and disbursements. See id.

       5.      Plaintiff alleges that Defendants violated Section 502 of the Employee Retirement

Income Security Action (“ERISA”), 29 U.S.C. § 1132, and that Defendants should be further

liable to him under common law theories of equitable estoppel, breach of implied contract, and

promissory estoppel. See id.

       B.      The Health Benefits At Issue In The Action Being Removed Are Already
               Part Of An Action Pending In This Court.

       6.      On or about July 25, 2017, Plaintiff Bassel commenced an action, on behalf of his

self-titled professional corporation, Jamie Bassel, D.C., P.C., against “Aetna Health Insurance




2
  The Complaint contains protected health information that was not redacted. In the copy
attached hereto as Exhibit “1”, Defendant Aetna redacted that protected health information in
order to comply with HIPAA.


                                                 2
Company of New York; Aetna Health and Life Insurance Company of New York; and Aetna

Life Insurance Company” (the “First Filed Complaint”).

       7.      Aetna removed the First Filed Complaint to this Court on September 1, 2017,

where it is docketed at No. 1:17-cv-05179 (ERK-RER) (“Bassel I”).

       8.      In the First Filed Complaint, Plaintiff Bassel, on behalf of his company, alleged

that “Aetna” failed to pay for medical services purportedly provided by Plaintiff Bassel to fifty-

seven (57) Aetna members, including the member at issue in the Action Being Removed.

       9.      In fact, the First Filed Complaint not only includes the same member, but it

includes the same claims for the same medical services on the same date(s) of service for that

Aetna member. The Action Being Removed is an improper duplication of an already pending

action, where the Court has already entered rulings on remand, dismissed certain claims, held an

unsuccessful settlement conference, allowed Plaintiff Bassel a limited right to file an amended

complaint, which he failed to do; and a motion for judgment is pending.

       10.     The Action Being Removed is actually one of fourteen cookie-cutter lawsuits – all

asserting, inter alia, violations of Section 502 of ERISA – that Plaintiff Bassel filed against

Aetna on the same day for different Aetna members, which all involve medical services at issue

in the First Filed Complaint in Bassel I.

       11.     There is also a fifteenth lawsuit, using the same cookie-cutter complaint, that

involves claims that were not apparently part of the First Filed Complaint in Bassel I.

       12.     Aetna is working to coordinate removal of the other related lawsuits as well.

II.    GROUNDS FOR REMOVAL

       13.     Removal of a case from state court to federal court is proper if the case could have

been brought originally in federal court. See 28 U.S.C. § 1441(a).




                                                  3
       14.     Federal district courts have original jurisdiction of all civil actions arising under

the laws of the United States. 28 U.S.C. § 1331.

       15.     This Action arises under the laws of the United States, inter alia, including

specifically provisions of ERISA, 29 U.S.C. § 1132.

       16.     This action may, therefore, be removed to this Court under 28 U.S.C. §§ 1331,

1441(a), and 1446(b)(1).

III.   PROCEDURAL AND OTHER MATTERS.

       17.     The filing of this petition for removal is timely because it was filed with this court

within thirty (30) days after the date Defendants first received notice that this action became

removable on the basis of federal question jurisdiction under 28 U.S.C. § 1331. See 28 U.S.C.

§ 1446(b)(1); Whitaker v. American Telecasting, Inc., 261 F.3d 196, 198 (2d Cir. 2001); see also

Exhibit “1”.

       18.     Aetna’s Co-Defendant expressly consents to the removal of this Action to this

Court. A true and correct copy of the consent is attached hereto as Exhibit “2”.

       19.     The venue of this removal is proper under 28 U.S.C. § 1441(a), because the

United States District Court for the Eastern District of New York embraces the judicial circuit

which includes the Civil Court of the City of New York, County of Queens, where the Action

Being Removed has been pending. Such venue is alleged as proper solely for removal.

       20.     By filing this Notice, Defendants do not waive their right to object to service,

service of process, the sufficiency of process, venue or jurisdiction, and specifically reserve the

right to assert any defense and/or objections to which they may be entitled.

       21.     No Act of Congress prohibits removal of this case, and the case is removable

under 28 U.S.C. §§ 1331, 1441(a), and 1446(b)(1).




                                                  4
       22.     Immediately upon filing this Notice of Removal, Defendants will provide written

notice to Plaintiff’s attorney of the removal of this case and will file a copy of this Notice of

Removal with the Clerk of the Civil Court of the City of New York, County of Queens, pursuant

to 28 U.S.C. § 1331, 1441(a), and 1446(d).

       23.     This Notice of Removal has been signed under Rule 11 of the Federal Rules of

Civil Procedure.

IV.    CONCLUSION

       WHEREFORE, Defendant Aetna, with the express written consent of its Co-Defendant,

hereby remove this Action to this Court.

                                                       Respectfully submitted:

                                                       DENLEA & CARTON LLP


                                               By:     _______________________
                                                       Amber T. Wallace, Esq. (AW0393)
                                                       2 Westchester Park Drive, Suite 410
                                                       White Plains, NY 10604
                                                       (914) 331-0100

                                                       ELLIOTT GREENLEAF, P.C.

                                                       Colin J. O’Boyle, Esq.
                                                       (pro hac forthcoming)
                                                       925 Harvest Drive, Suite 300
                                                       Blue Bell, PA 19422
                                                       (215) 977-1054

                                                       Counsel for Defendant Aetna




                                                  5
                                CERTIFICATE OF SERVICE

       I, Amber T. Wallace, hereby certify that on this date, the foregoing Notice of Removal,

with exhibits, was served via First Class Mail upon the following:

                                 Michael Baglio
                                 Lewin & Baglio, LLP
                                 1100 Shames Drive
                                 Suite 100
                                 Westbury, NY 11590
                                 Counsel for Plaintiff

                                 Clerk Court of the City of New York
                                 County of Queens
                                 89-17 Sutphin Boulevard
                                 Jamaica, NY 11435


                                                    DENLEA & CARTON LLP


                                             By:    _______________________
                                                    Amber T. Wallace, Esq. (AW0393)
                                                    2 Westchester Park Drive, Suite 410
                                                    White Plains, NY 10604
                                                    (914) 331-0100

Date: December 4, 2019




                                                6
